Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 05/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,974,960 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is an examiner’s statement of reasons for allowance:
Claims 1-16 are allowed for reasons stated in the prior Office action; and
Claims 17-19 are allowed because the prior rejection on the grounds of nonstatutory double patenting has been withdrawn in view of the terminal disclaimer filed 05/20/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892